Citation Nr: 1022510	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, previously characterized as human papillomavirus 
with secondary dysplasia and pre-cancerous state of the 
cervix, previously claimed as abnormal pap smears and 
amenorrhea, to include as secondary to oral contraceptive 
use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to March 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In October 2008, the issue on appeal was remanded to afford 
the Veteran proper notice and to obtain VA treatment records.  
In November 2008, the Veteran was provided with compliant 
notice and the requested VA records were associated with the 
claims file.  In a May 2009 decision, the Board reopened the 
claim and remanded for a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  inadequate VA examination.

Pursuant to the May 2009 remand, the Veteran underwent a VA 
examination in December 2009.  The remand directed the 
examiner to review the claims file and, if a current 
gynecological disorder was found, to state a medical opinion 
as to the likelihood (likely, unlikely, at least as likely as 
not) that any current gynecological disorder is the result of 
a disease, injury, or event in service (July 1987 to March 
1994) as opposed to its being more likely due to some other 
factor or factors.  The examiner was asked to comment on the 
relationship, if any, between the January 1992 cytology 
report finding of high grade SIL, moderate dysplasia (CIN II) 
with changes of HPV, and any current diagnosis.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
After reviewing the examination, the Board finds that it is 
inadequate upon which to base a determination as the 
directives of the remand were not fully addressed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the examiner reviewed the claims file and 
diagnosed history of abnormal cervical pap smear with 
recurrence after military tour of duty.  Results of a 
cervical pap smear indicated that endocervical cells 
transformation zone component was absent and general 
categorization was negative for intraepithelial lesion or 
malignancy.  The impression was abnormal cervical pap smear 
documented initially during service time without documented 
biopsy.  Unresolved cervical abnormality post military tour 
of duty requiring surgical excision pathology.  

The Board is unclear from the results of the examination 
whether the Veteran currently has any gynecological disorder, 
to include any residuals of the human papillomavirus with 
secondary dysplasia.  Based on the results of the cervical 
pap smear, the Board is under the impression that the Veteran 
does not have a current gynecological disorder.  
Nevertheless, this is not expressly stated in the examination 
report.  Moreover, the impression was unresolved cervical 
abnormality post military tour of duty requiring surgical 
excision pathology.  Thus, it is unclear whether the Veteran 
currently has any residuals related to the unresolved 
cervical abnormality.  Additionally, the examiner did not 
comment on the part of the January 1992 cytology report which 
found changes of HPV.  In light of the M.D.S., MSN, FNP-C of 
the VAMC comments in July 2004 that once this virus (HPV) is 
acquired it is a chronic gynecological health risk for future 
abnormal cervical cells, the Board still wishes to ascertain 
whether the Veteran currently has HPV, or any residuals 
thereof.  Once again, the Board notes that merely being at an 
increased risk for cervical cancer is not in and of itself a 
disability for which service connection can be granted.  

Consequently, the Board finds that a remand is necessary to 
obtain an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination, or return the December 2009 
VA examination to the examiner, if 
possible, to evaluate her claim for 
service connection for a gynecological 
disorder.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
gynecological disorder.  The examiner must 
address whether the Veteran currently has 
HPV, or any residuals thereof.  If no 
current gynecological disorder is found, so 
state.  The examiner should comment on the 
July 2004 notations made by M.D.S., MSN, 
FNP-C of the VAMC which were that in 1992, 
cervical cell pathology of high grade SIL 
(squamous intraepithelial lesion) and 
changes with HPV was found.  She added that 
the reoccurring abnormal pathology and the 
development of cervical cancer is research 
documented as a higher risk due to the HPV 
carrier state.  M.D.S. stated that this 
virus once acquired is a chronic 
gynecological health risk for future 
abnormal cervical cells.  The Board is 
unclear from this statement whether the 
Veteran currently has HPV, or any residuals 
thereof.  The Board notes that merely being 
at an increased risk for cervical cancer is 
not in and of itself a disability for which 
service connection can be granted.  

If a current gynecological disorder is 
found, the examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current gynecological disorder is the 
result of a disease, injury, or event in 
service (July 1987 to March 1994) as 
opposed to its being more likely due to 
some other factor or factors.  The examiner 
should specifically comment on the 
relationship, if any, between the January 
1992 cytology report finding of high grade 
SIL, moderate dysplasia (CIN II) with 
changes of HPV, and any current diagnosis.  
The examiner should address the results of 
the September 2001 VA examination, wherein 
the Veteran was noted to have a history of 
abnormal PAP smears in 1992 with high grade 
squamous intraepithelial lesion with 
moderate dysplasia consistent with HPV.  
The examiner opined that it was at least as 
likely as not that the abnormal PAP smear 
in 1992 consistent with HPV, which later 
led to continued abnormal PAP smears 
requiring a loop electrical excision 
procedure be performed, are directly 
related.  The examiner should address 
whether the Veteran currently has any 
residuals of the loop electrical excision 
procedure.  The examiner should also note 
that PAP smears dated from 2002 to 2008 
were all negative for intraepithelial 
lesion or malignancy.   

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


